                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Corey Baker,                                      Case No. 18-cv-1177 (ECT/TNL)

               Plaintiff,

v.                                                   PROTECTIVE ORDER

Jayco, Inc.,

               Defendant.


       WHEREAS, this matter comes before the Court on the parties’ Stipulation for

Protective Order Regarding Confidential Documents (“Stipulation”) (ECF No. 23);

       WHEREAS, the parties, by and through their attorneys, have requested the

inspection, copying, and/or production of certain documents and materials containing

proprietary and competitively-sensitive business information constituting confidential

commercial information covered by Fed. R. Civ. P. 26(c)(1)(G);

       WHEREAS, Jayco, Inc. requires that the confidentiality of the documents and/or

materials, and the information contained in the documents and materials, be maintained;

and

       WHEREAS, the parties and their attorneys have agreed to comply with the letter

and intent of that confidentiality;

       THEREFORE, pursuant to the parties’ Stipulation, IT IS HEREBY ORDERED

THAT:

       1. The parties and their attorneys shall not give, show, or otherwise directly or
          indirectly disclose any such documents and/or materials identified as

                                           1
   “Confidential,” or the substance thereof, or any copies, prints, negatives, or
   summaries thereof, to any entity or person except the parties and their
   attorneys and any agents, experts, consultants, other persons employed by the
   parties, witnesses, potential witnesses, court reporters or court personnel in
   connection with and solely for this action.

2. Any person retaining the documents and/or materials identified as
   “Confidential” shall review this Protective Order, agree to abide by the
   Protective Order, and acknowledge in writing his or her agreement to abide by
   the Protective Order.

3. Within 14 days after the conclusion of this litigation by settlement, judgment,
   appeal, or otherwise, the parties and their attorneys shall, upon written request
   by Jayco, Inc., either (1) return to Jayco, Inc., all documents and copies of all
   documents identified as “Confidential”; or (2) destroy all documents and
   copies of all documents identified as “Confidential” and certify in writing that
   destruction.

4. To be deemed “Confidential,” the documents and/or materials must be so
   marked by Jayco, Inc., or specified in the record.

5. This Protective Order does not authorize the filing of any document under
   seal. The sealing of entire pleadings, memoranda of law, exhibits, and the
   like is strongly discouraged. No document shall be filed under seal unless
   such document or information therein is genuinely confidential and/or
   there are compelling reasons to do so. Any party seeking to file a
   document under seal shall specifically review each document and the
   information therein to limit sealing only to the extent necessary. If a party
   files a confidential document with the Court, it shall do so in compliance
   with the Electronic Case Filing Procedures for the District of Minnesota
   and Local Rule 5.6. Any joint motion made pursuant to Local Rule 5.6
   before United States Magistrate Judge Tony N. Leung shall conform to
   Exhibit A attached hereto. Counsel shall provide the Court with two
   courtesy copies of the unredacted documents with the redacted
   information highlighted in yellow.

6. All prior consistent orders remain in full force and effect.

7. Failure to comply with any provision of this Order or any other prior consistent
   Order shall subject the non-complying party, non-complying counsel and/or

                                      2
        the party such counsel represents to any and all appropriate remedies, sanctions
        and the like, including without limitation: assessment of costs, fines and
        attorneys’ fees and disbursements; waiver of rights to object; exclusion or
        limitation of witnesses, testimony, exhibits, and other evidence; striking of
        pleadings; complete or partial dismissal with prejudice; entry of whole or
        partial default judgment; and/or any other relief that this Court may from time
        to time deem appropriate.



Date: December    13     , 2018                      s/ Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota


                                              Baker v. Jayco, Inc.
                                              Case No. 18-cv-1177 (ECT/TNL)




                                          3
